Citation Nr: 0717324	
Decision Date: 06/11/07    Archive Date: 06/18/07

DOCKET NO.  04-00 683	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUES

1.  Entitlement to an increased evaluation for patellofemoral 
pain syndrome of the right knee with medial tibial stress 
syndrome, currently rated 10 percent disabling.

2.  Entitlement to an increased evaluation for patellofemoral 
pain syndrome of the left knee with medial tibial stress 
syndrome, currently rated 10 percent disabling.

3.  Entitlement to service connection for a chronic low back 
disability, claimed as secondary to service-connected 
orthopedic disabilities.

4.  Entitlement to service connection for a chronic left hip 
disability, claimed as secondary to service-connected 
orthopedic disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The veteran served on active duty for training (ACDUTRA) from 
February 1996 to June 1996.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions dated in November 2002 and 
January 2004 by the Manchester, New Hampshire, Regional 
Office (RO) of the Department of Veterans Affairs (VA) which, 
inter alia, denied the veteran's claims of entitlement to 
increased ratings for bilateral patellofemoral pain syndrome 
of the left knee with medial tibial stress syndrome (each 
knee rated 10 percent disabling) and service connection for a 
chronic left hip disability and a chronic low back 
disability.


FINDINGS OF FACT

1.  Patellofemoral pain syndrome of the right knee with 
medial tibial stress syndrome is currently manifested by 
swelling, tenderness, and limitation of motion on extension 
to 20 degrees following repetitive use, as measured on 
objective examination, with radiographic evidence of 
degenerative changes, and subjective complaints of right knee 
pain associated with movement and crepitus.  Subluxation and 
lateral instability of the right knee was not objectively 
demonstrated on medical examination.

2.  Patellofemoral pain syndrome of the left knee with medial 
tibial stress syndrome is currently manifested by swelling, 
tenderness, and limitation of motion on extension to 30 
degrees following repetitive use, as measured on objective 
examination, with radiographic evidence of degenerative 
changes, and subjective complaints of right knee pain 
associated with movement and crepitus.  Subluxation and 
lateral instability of the right knee was not objectively 
demonstrated on medical examination.

3.  A chronic low back disability did not have its onset 
during active duty and is not secondarily related to any 
service-connected orthopedic disability.

4.  A chronic left hip disability did not have its onset 
during active duty and is not secondarily related to any 
service-connected orthopedic disability.


CONCLUSIONS OF LAW

1.  The criteria for a 30 percent evaluation, and no higher, 
for patellofemoral pain syndrome of the right knee with 
medial tibial stress syndrome have been met.  
38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.3, 
4.40, 4.45, 4.71a, Diagnostic Code 5261 (2006). 

2.  The criteria for a 40 percent evaluation for 
patellofemoral pain syndrome of the left knee with medial 
tibial stress syndrome have been met.  38 U.S.C.A. §§ 1155, 
5107(b) (West 2002); 38 C.F.R. §§ 4.3, 4.40, 4.45, 4.71a, 
Diagnostic Code 5261 (2006).

3.  A chronic low back disability was not incurred, nor is it 
presumed to have been incurred in active service, and is not 
proximately due to, or the result of a service-connected 
disability.  38 U.S.C.A. §§ 101(22), 1110 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309, 3.310(a) (2006).  

4.  A chronic left hip disability was not incurred, nor is it 
presumed to have been incurred in active service, and is not 
proximately due to, or the result of a service-connected 
disability.  38 U.S.C.A. §§ 101(22), 1110 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309, 3.310(a) (2006).  
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  In this case, 
the veteran was notified of the provisions of the VCAA as 
they pertained to service connection claims in correspondence 
dated in September 2002, and as they pertained to increased 
rating claims in correspondence dated in May 2003.  

The veteran has been made aware of the information and 
evidence necessary to substantiate her claims and has been 
provided opportunities to submit such evidence.  A review of 
the claims file also shows that VA has conducted reasonable 
efforts to assist her in obtaining evidence necessary to 
substantiate her claims during the course of this appeal.  
Her service medical records and all relevant VA and private 
treatment records for the period from 1998 - 2004 which 
pertain to the service connection and increased rating issues 
on appeal have been obtained and associated with the 
evidence.  She was also provided with medical examinations in 
which nexus opinions addressing the service connection claims 
on appeal have been obtained.  See Charles v. Principi, 16 
Vet. App. 370 (2002).   Furthermore, she has not identified 
any additional, relevant evidence that has not otherwise been 
requested or obtained.  The veteran has been notified of the 
evidence and information necessary to substantiate her 
claims, and she has been notified of VA's efforts to assist 
her. (See Quartuccio v. Principi, 16 Vet. App. 183 (2002).)  
As a result of the development that has been undertaken, 
there is no reasonable possibility that further assistance 
will aid in substantiating her claims.  For these reasons, 
further development is not necessary to meet the requirements 
of 38 U.S.C.A. §§ 5103 and 5103A.  The Board finds the 
available medical evidence is sufficient for an adequate 
determination.  The duty to assist and duty to notify 
provisions of the VCAA have been fulfilled.  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims 
(hereinafter "the Court") issued a decision in the 
consolidated appeal of Dingess v. Nicholson, 19 Vet. App. 473 
(2006), which discussed the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) as they 
pertained to claims for rating increases and earlier 
effective dates.  As stated above, full compliance with VCAA 
has been accomplished regarding the issues of service 
connection and increased ratings.  Because the claims on 
appeal are being denied, any other notice requirements beyond 
those cited for service connection and increased rating 
claims, are not applicable.  Therefore, as there has been 
substantial compliance with all pertinent VA law and 
regulations, to move forward with adjudication of this appeal 
would not cause any prejudice to the veteran.

Factual background and analysis: 
Increased evaluation for patellofemoral pain syndrome of the 
right and left knee with medial tibial stress syndrome, each 
knee currently rated 10 percent disabling.

By rating decision of  February 1999, the veteran was 
granted service connection for bilateral patellofemoral pain 
syndrome with medial tibial stress syndrome.  Currently, 
each knee is rated 10 percent disabling.  The current appeal 
stems from the veteran's application to reopen her claim for 
a rating increase for this bilateral knee disability, which 
was received by VA in May 2003.  As her entitlement to VA 
compensation for a bilateral knee disability has already 
been established and an increased disability rating is at 
issue, the Board need only concern itself with evidence 
showing the present level of impairment.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).

January and April 2003 outpatient treatment reports show that 
the veteran complained of bilateral knee pain and swelling.  
Examination revealed no erythema, warmth, or effusion of 
either knee.  She was noted to have bilateral degenerative 
joint disease affecting each knee.

VA examination in July 2003 shows, in pertinent part, that 
the veteran complained of bilateral knee pain, stiffness, 
weakness, instability, swelling, and heat, but denied 
experiencing knee joint locking.  She claimed that 
"everything" precipitated her knee pain, whether it was 
activity, prolong standing, or cold and damp weather, and 
that "nothing" alleviated her symptoms, although she was 
able to obtain some relief through use of Vioxx medication 
when she could afford it.  She did not seek recent therapy 
for her knees.  Flare-ups of elevated bilateral knee 
symptomatology occurred 1 - 2 times per month and each 
episode would last for approximately 3 - 4 days.  During 
these flare-ups she would occasionally use a cane to 
ambulate, but denied using knee braces.  The flare-ups would 
interfere with her ability to perform all physical 
activities, including operating a motor vehicle.  On physical 
examination, she walked with assistance of a cane and the 
examiner noted the presence of marked swelling in the 
parapatellar areas, bilaterally, but without erythema.  
Tenderness of both knees was elicited on palpation of the 
patella against the femur.  Range of motion testing of the 
right knee shows limitation on extension to -5 degrees, and 
90 degrees of pain-free flexion.  However, with repetitive 
motion, extension was further limited to 20 degrees.  
Paradoxically, right knee flexion was increased to 105 
degrees.  Range of motion testing of the left knee shows 
extension limited to -5 degrees, and 90 degrees of pain-free 
flexion.  With repetitive motion, extension was further 
limited to -30 degrees, but flexion was increased to 105 
degrees.  No drawer's sign, McMurray's sign, joint laxity, or 
instability as observed in either knee.  X-rays of the knee 
joints revealed degenerative changes, bilaterally.  The 
diagnosis was bilateral chondromalacia patella with mild 
degenerative changes on X-ray.

VA examination conducted in November 2003 shows that the 
veteran's knees possessed a range of motion from zero degrees 
to 115 degrees, bilaterally, with mild to moderate patellar 
crepitation, but was negative for joint effusion.  X-rays 
revealed minimal degenerative changes affecting each knee.  
The diagnosis was bilateral patellofemoral syndrome.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. Part 4 (2006).  Separate diagnostic codes identify 
the various disabilities.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2006).  The basis of disability evaluations is the 
ability of the body as a whole, or of the psyche, or of a 
system or organ of the body to function under the ordinary 
conditions of daily life including employment.  Evaluations 
are based upon lack of usefulness of the part or system 
affected, especially in self-support.  38 C.F.R. § 4.10 
(2006).

A thorough evaluation of a musculoskeletal or orthopedic 
disability for rating purposes requires consideration of any 
functional loss due to pain, incoordination, weakness, or 
fatigability.  38 C.F.R. §§ 4.40, 4.45 (2006); DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  A VA examination report 
should therefore present medical determinations regarding 
whether the affected joints exhibit pain on use, weakened 
movement, excess fatigability, incoordination, or any other 
disabling symptom.  Specifically, the examiner must be asked 
to express an opinion on whether pain could significantly 
limit functional ability during flare-ups or when the joint 
is used repeatedly over a period of time.  These 
determinations should, if feasible, be portrayed in terms of 
the degree of additional range-of-motion loss due to pain on 
use or during flare-ups beyond that clinically demonstrated.

The applicable rating criteria for evaluating the veteran's 
bilateral knee disabilities are contained in 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5003, 5010, 5257, 5258, 5259, 5260, 
5261.  These provide the following: 

501
0
Arthritis, due to trauma, substantiated by X-ray 
findings:

Rate as arthritis, degenerative
38 C.F.R. § 4.71a, Diagnostic Code 5010 (2006).

500
3
Arthritis, degenerative (hypertrophic or 
osteoarthritis):

Degenerative arthritis established by X-ray findings 
will be rated on the basis of limitation of motion under 
the appropriate diagnostic codes for the specific joint 
or joints involved (DC 5200 etc.).  When however, the 
limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 pct is for application 
for each such major joint or group of minor joints 
affected by limitation of motion, to be combined, not 
added under diagnostic code 5003.  Limitation of motion 
must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of 
painful motion.  In the absence of limitation of motion, 
rate as below:

With X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups, with 
occasional incapacitating exacerbations
20

With X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups
10
Note (1): The 20 pct and 10 pct ratings based on X-ray 
findings, above, will not be combined with ratings based on 
limitation of motion.
Note (2): The 20 pct and 10 pct ratings based on X-ray 
findings, above, will not be utilized in rating conditions 
listed under diagnostic code 5013 to 5024, inclusive.
38 C.F.R. § 4.71a, Diagnostic Code 5003 (2006)

525
6
Knee, ankylosis of:

Extremely unfavorable, in flexion at an angle of 45° 
or more
6
0

In flexion between 20° and 45°
5
0

In flexion between 10° and 20°
4
0

Favorable angle in full extension, or in slight 
flexion between 0° and 10°  
3
0
38 C.F.R. § 4.71a, Diagnostic Code 5256 (2006)



525
7
Knee, other impairment of:

Recurrent subluxation or lateral instability:

Severe
30

Moderate
20

Slight
10
38 C.F.R. § 4.71a, Diagnostic Code 5257 (2006)

525
8
Cartilage, semilunar,dislocated, with frequent 
episodes of "locking," pain, and effusion into the 
joint:
20
38 C.F.R. § 4.71a, Diagnostic Code 5258 (2006)

525
9
Cartilage, semilunar, removal of, symptomatic:
10
38 C.F.R. § 4.71a, Diagnostic Code 5259 (2006)

526
0
Leg, limitation of flexion of:

Flexion limited to 15°
30

Flexion limited to 30°
20

Flexion limited to 45°
10

Flexion limited to 60°  
0
38 C.F.R. § 4.71a, Diagnostic Code 5260 (2006)

526
1
Leg, limitation of extension of:

Extension limited to 45°  
50

Extension limited to 30°
40

Extension limited to 20°
30

Extension limited to 15°
20

Extension limited to 10°
10

Extension limited to 5°
0
38 C.F.R. § 4.71a, Diagnostic Code 5261 (2006)

5262
Tibia and fibula, impairment of:

Nonunion of, with loose motion, requiring brace  
40

Malunion of:

With marked knee or ankle disability
30

With moderate knee or ankle disability
20

With slight knee or ankle disability
10
38 C.F.R. § 4.71a, Diagnostic Code 5262 (2006)

The Board notes that the veteran's bilateral knee 
disabilities may be rated under both the Diagnostic Code for 
arthritis and the Diagnostic Code for joint instability.  In 
precedent opinion VAOPGCPREC 23-97 (July 1, 1997), the VA 
Office of the General Counsel held that a claimant who has 
arthritis and instability of the knee may be rated separately 
under Diagnostic Codes 5003 and 5257 of 38 C.F.R. § 4.71a 
(2006).  The Office of the General Counsel noted that 
Diagnostic Code 5257 specifically addressed only instability 
of the knee and Diagnostic Code 5003 specifically addressed 
only arthritis and disability from arthritis due to 
limitation of range of motion.  The Office of the General 
Counsel determined that because these Diagnostic Codes 
applied either to different disabilities or to different 
manifestations of the same disability, the evaluation of knee 
dysfunction under both Codes would not amount to pyramiding 
(i.e., evaluating the same disability under various 
diagnoses) which was to be avoided under 38 C.F.R. § 4.14 
(2006).

To give the veteran every consideration in connection with 
the matter on appeal, the Board has, as the RO has done, 
considered all potentially applicable Diagnostic Codes under 
section 4.71a in rating the veteran's disability.  See, e.g., 
Butts v. Brown, 5 Vet. App. 532, 538 (1993) (the assignment 
of a particular Diagnostic Code is "completely dependent on 
the facts of a particular case"), and Pernorio v. Derwinski, 
2 Vet. App. 625, 629 (1992) (one Diagnostic Code may be more 
appropriate than another based on such factors as the 
veteran's relevant medical history, her current diagnosis, 
and demonstrated symptomatology).

The objective medical evidence demonstrates that the 
veteran's bilateral knee disability is not manifested by 
joint instability or locking, and that the primary 
manifestations of the disability are knee pain with pain on 
use, significant limitation of motion on extension after 
repetitive use, occasional swelling, crepitus, and 
radiographic evidence of degenerative changes affecting each 
knee joint.  Range of motion testing indicates that the 
veteran's degree of flexion of each knee was limited to a 
noncompensable level, with no worse than 90 degrees of 
flexion for either knee, even after repetitive use.  However, 
on extension, it appeared that the veteran's range of motion 
of both knees was more adversely affected by her disability.  
Objective findings obtained indicated that she could extend 
her knees sometimes fully to zero degrees, but that there 
were times when she could extend each knee to only 5 degrees, 
with repetitive motion causing what seemed to be a temporary 
worsening of limitation of extension to only 20 degrees on 
the right and 30 degrees on the left.  These findings were 
obtained on examination in July 2003, and that examination 
also showed that the veteran was noted to have marked 
swelling of each knee joint with tenderness on palpation.  
She also ambulated with the assistance of a cane.  As it does 
not appear that the veteran was attempting to cooperate with 
the examiner and was not exaggerating her symptoms, the Board 
finds that this examination, in fact, recorded her bilateral 
knee disability during a flare-up episode.  

The DeLuca decision was very specific in prescribing that the 
true measure of an individual's level of orthopedic 
impairment was obtained during moments of maximum elevated 
symptomatology, as would be found during episodic flare-ups 
or when the affected joint was made to perform repetitive 
motion.  Thus, from the facts, it may be ascertained that the 
veteran's right knee is disabled on the basis of limitation 
of extension to only 20 degrees, and her left knee is 
disabled on the basis of limitation of extension to only 30 
degrees during episodic flare-ups or repetitive use.  
Although this level of impairment is not continuous, it is 
evident that it is a persistently reoccurring and disabling 
condition that is attributable to the service-connected 
bilateral knee disability.  Thus, resolving all doubt in the 
veteran's favor, the claim for an increased rating in excess 
of 10 percent for each knee is granted.  38 U.S.C.A. § 
5107(b) (West 2002); 38 C.F.R. § 4.3 (2006); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Accordingly, a 30 percent 
evaluation is assigned for the right knee on the basis of 
limitation of extension to only 20 degrees, and a 40 percent 
evaluation is assigned for the left knee on the basis of 
limitation of extension to only 30 degrees, both during 
episodic flare-ups or repetitive use.  However, as the 
evidence does not objectively demonstrate that there is more 
than the aforementioned limitation of knee motion on 
extension, there is no basis to assign an evaluation greater 
than 30 percent for the right knee or 40 percent for the 
left.  These increased rating allowances are subject to the 
law and regulations that govern awards of VA compensation 
benefits.  See 38 C.F.R. § 3.400 (2006). 

Factual background and analysis: 
Service connection for chronic disabilities of the low back 
and left hip, 
claimed as secondary to service-connected orthopedic 
disabilities.

Service connection involves many factors, but basically means 
that the facts, shown by the evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service, or if pre-existing such 
service, was aggravated therein.  This may be accomplished by 
affirmatively showing inception or aggravation during service 
or through the application of statutory presumptions.  
38 C.F.R. § 3.303(a) (2006).

With chronic disability or disease shown as such in service 
(or within the presumptive period under 38 C.F.R. § 3.307 
(2006)) so as to permit a finding of service connection, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  This rule does 
not mean that any manifestation of joint pain in service will 
permit service connection for a chronic orthopedic 
disability, first shown as a clear-cut clinical entity, at 
some later date.  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the identity of the 
chronic disease is established during active duty, there is 
no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic, or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (2006).  Service connection 
may be granted for any disease diagnosed after discharge from 
active duty when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2006).  Service connection 
may also be granted for disability which is proximately due 
to or the result of a service-connected disease or injury.  
38 C.F.R. § 3.310(a) (2006).

The veteran served for a period of over 90 days on ACDUTRA.  
Her service medical records are completely devoid of any 
reference to low back pain during her period of ACDUTRA, 
either by history or for actual treatment for back pain 
complaints.  A right hip strain was diagnosed in service, and 
the veteran is currently service-connected for right hip 
trochanteric bursitis stress reaction of the symphysis pubis.  
In this regard, a stress reaction affecting both her hips and 
pubic symphysis was observed on bone scan study in March 
1996, but no actual diagnosis of a chronic disabling 
condition of her left hip was presented in her service 
medical records.  Strengthening exercises were recommended, 
and on a follow-up visit one week later, she reported no hip 
pain.  

Post-service private medical records include the report of a 
December 1998 VA examination, which shows no complaints of 
pain or decreased function relating to either hip, normal 
clinical findings with regard to both hips, and no diagnosis 
of a hip disability.

The private and VA medical records show that the veteran 
developed a persistent low back disability manifested by back 
pain which reportedly began in April 1999, approximately 
three years after her separation from ACDUTRA, following a 
walk on the beach.  During an August 2001 VA medical 
examination, a mild thoracolumbar dextroscoliosis with uneven 
leg lengths, with a discrepancy of 7 millimeters (left being 
shorter than right) were detected.  These affected her gait 
and caused her to walk unevenly.  Her back pain became 
persistent with neuropathic symptoms, and she was later 
diagnosed with a herniated nucleus pulposus at her L5-S1 
vertebrae that was subsequently treated with surgery in 2002.  
The record indicates that the veteran obtained good results 
and a significant alleviation of her low back pain until July 
2002, when her dog reportedly jumped on her back and caused a 
resurgence of low back pain.  

A private physician's statement dated in February 2000 
contains the opinion that the veteran had hip pain that was 
partly due to an altered gait from a remote knee injury.  
However, the opinion did not specify which hip was involved, 
but subsequent treatment reports indicate that her right hip 
was symptomatic and she was ultimately granted entitlement to 
VA compensation for a chronic right hip disability.  

No diagnosis of a left hip disability was shown until the 
report of an August 2001 VA examination, which diagnosed the 
veteran with chronic bilateral hip stress reaction, scoliosis 
of the lumbar spine, convex on the right, with uneven leg 
lengths.  The VA examiner expressed the opinion that the 
veteran's bilateral hip pain was secondary to her scoliosis 
and uneven leg lengths.  The examiner further stated that the 
scoliosis predated the veteran's military service and that 
her military service may have aggravated the hip joints.  
(Emphasis added.)

A March 2002 private medical examination report contains the 
speculative statement from her treating physician that "(i)t 
is possible that the degree of disability from her (service-
connected) right hip could have contributed to some of her 
back symptoms that she developed several years ago."  
(Emphasis added.)

The Board has considered the opinions presented in August 
2001 and March 2002, but finds that the language in each 
opinion, with the examiners' use of the words "may" and 
"possible" and "could have," is too speculative and 
equivocal to provide any definitive link between the 
veteran's low back disorder and her service-connected right 
hip disability.  See Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992); Obert v. Brown, 5 Vet. App. 30 (1993).  

The Board places great emphasis on the opinion of a VA 
physician who examined the veteran in November 2003, 
diagnosed her with status-post L5-S1 herniated disc with 
diskectomy, and presented the following statement:

"I think that (the veteran's) chronic low back 
pain symptoms and bilateral hip symptoms are most 
likely a sequela of her herniated disc at the L5-
S1 level.  

I do not believe that her (service-connected) 
bilateral patellofemoral pain syndrome caused her 
low back or left hip condition."

The Board finds that the weight of the objective medical 
evidence is against the veteran's claim for service 
connection for a chronic low back disability and left hip 
disability.  Her service medical records do not show onset of 
a low back or left hip disability during active duty, or to a 
compensable degree within one year following her period of 
ACDUTRA.  The definitive medical opinion of record attributes 
her low back symptoms and hip symptoms to her non-service-
connected herniated disc at L5-S1, which clearly developed 
several years after service.  The opinion further states that 
there is no etiological relationship between her low back and 
left hip disability with her service-connected bilateral knee 
disability.  

To the extent that the veteran asserts that there exists a 
nexus between her claimed disabilities and her period of 
military service based on her knowledge of medicine and her 
own personal medical history, because there are no 
indications in the record that she has received formal 
medical training in orthopedic medicine, she thus lacks the 
requisite professional qualifications to make diagnoses or 
present commentary and opinion on matters regarding the 
etiology and causation of her low back and left hip disorder.  
Her statements in this regard are therefore not entitled to 
be accorded any probative weight.  See Layno v. Brown, 6 Vet. 
App. 465 (1994); Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992). 

In view of the foregoing discussion, the Board concludes that 
service connection is not warranted for the veteran's low 
back and left hip disabilities.  Because the evidence in this 
case is not approximately balanced with respect to the merits 
of the claim, the benefit-of-the-doubt doctrine does not 
apply.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 
3.102 (2006); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An increased evaluation to 30 percent for patellofemoral pain 
syndrome of the right knee with medial tibial stress syndrome 
is granted, subject to the law and regulations governing the 
award of monetary benefits.

An increased evaluation to 40 percent for patellofemoral pain 
syndrome of the left knee with medial tibial stress syndrome 
is granted, subject to the law and regulations governing the 
award of monetary benefits.

Service connection for a chronic low back disability is 
denied.

Service connection for a chronic left hip disability is 
denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


